Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
STATEMENT OF REASONS FOR ALLOWANCE
	The prior art cited herein fail to disclose an assembly for manufacturing a thermostatic element, comprising a running portion, which coaxially connects the first and second end portions and which, before assembly of the buffer with the rest of the thermostatic element, is at least locally thinner with respect to the first end portion and with respect to the second end portion so that, in the assembled state of the thermostatic element, the running portion passes from one to the other of the first and second bore portions, via the third bore portion, and partially releases internal deformation stresses of the buffer when the piston is translated, wherein before assembly of the buffer to the rest of the thermostatic element, the running portion is symmetrical with respect to a median plane, which is perpendicular to the axis in the assembled state of the thermostatic element, and with respect to which the first and second end portions are symmetrical to one another, wherein before assembly of the buffer to the rest of the thermostatic element, the minimum cross-section of the first end portion and of the second end portion is substantially identical at the cross-section of the first bore portion, and wherein the running portion comprises:
- a smallest section sub-portion which, before assembly of the buffer to the rest of the
thermostatic element, presents, throughout its axial extent, a cross-section which:
 -    corresponds to the minimum cross-section of the running portion,


-    is smaller than the cross-section of the first bore portion, and
-    is greater than the cross-section of the second bore portion;
- a first connecting sub-portion, which connects the smallest section sub-portion and the
first end portion and which, before assembly of the buffer with the rest of the thermostatic element, has a cross-section which varies along the axis; and  is substantially constant,
- a second connecting sub-portion, which connects the smallest, cross-section sub-portion and the second end portion and which, before assembly of the buffer to the rest of the thermostatic element has a cross-section that varies along the axis.
	The closest reference is US 2368181 (Vernet) that discloses a running portion having a minimum cross-section, two connecting sub-portions in figures 3, 4.  However, the cross-section is not greater than the cross-section of the second bore portion, and the bore portions of Vernet are different from the bore portions of the claimed invention.  It would not have been obvious to modify the running portion to come up with the claimed invention without impermissible hindsight reconstruction.








Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
3/16/2021